for a writ of habeas corpus. Thus, we conclude that the district court did
                       not err in denying the petition. Accordingly, we
                                    ORDER the judgment of the district court AFFIRMED. 3




                                                          Pickering



                                                          Parrag-uirre


                                                                                        J.
                                                          Saitta


                       cc: Hon. James E. Wilson, District Judge
                            Abraham J. Cruzado
                            Attorney General/Carson City
                            Carson City District Attorney
                            Carson City Clerk




                             3 We have reviewed all documents that appellant has submitted in
                       proper person to the clerk of this court in this matter, and we conclude
                       that no relief based upon those submissions is warranted. To the extent
                       that appellant has attempted to present claims or facts in those
                       submissions which were not previously presented in the proceedings
                       below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    ¢ta31)D